157 S.W.3d 326 (2005)
STATE of Missouri, Respondent,
v.
Gary Michael SILINZY, Appellant.
No. ED 84206.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2005.
*327 Amanda R. Schehr, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Gary Michael Silinzy ("defendant") appeals the judgment on his conviction of one count of assault in the first degree, one count of armed criminal action, one count of first degree burglary, and one count of assault in the third degree. Defendant claims that the trial court erred in allowing the state to elicit evidence of the prior convictions of Cornelius Prince and Kiana Warren on direct examination.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).